953 A.2d 654 (2008)
288 Conn. 906
STATE of Connecticut
v.
Robert G. DENYA.
No. 18182.
Supreme Court of Connecticut.
Decided July 9, 2008.
Bruce R. Lockwood, assistant state's attorney, in support of the petition.
Marc P. Mercier, Manchester, in opposition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 107 Conn. App. 800, 946 A.2d 931 (2008), is granted, limited to the following issue:
"Did the Appellate Court properly determine that the trial court abused its discretion in modifying the terms of probation regarding electronic monitoring?"
The Supreme Court docket number is SC 18182.